DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/20/21 have been fully considered but they are not persuasive.

However, upon further review, secondary reference Tulasi further discloses that the initial test message would further instruct the receiver to perform a plurality of different stages of processing on the test messages and also to track/report the corresponding results of that processing (column 7, line 47-column 8, line 2, column 12, line 34-47, column 13, line 4-26, column 16, line 49-column 17, line 2).
This may include routing decision, policy rules, intrusion detection pattern matching (column 16, line 49-column 17, line 24).
Therefore, applicant’s arguments are not convincing, as further review notes that Tulasi specifically discloses tracking a plurality of stages of processing for the initial message.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrica et al. (Petrica) (US 2013/0340083 A1) (of record) in view of Tulasi et al. (Tulasi) (US 8,248,958 B1) (of record).
As to claim 1, Petrica discloses a method comprising:

determining that the test parameters indicate a network conversation to test the network device, the network conversation including a plurality of messages (paragraph 24-27, 32);
generating an initial message of the network conversation based on the test parameters (paragraph 24-25, 32);
providing the initial message to the network device (message provided to device under test, 114; paragraph 24-25, 32); and
tracking the processing of the initial message of the network conversation by the network device in the test process (analyzer, 117 comparing generated responses to expected results; paragraph 23-25, 32), they fail to specifically disclose the initial message including a predefined bit that signals the network device to track a plurality of stages for processing the plurality of messages by the network device, to prevent the network device from forwarding of the plurality of messages to another device and tracking the plurality of stages for processing the initial message.
	In an analogous art, Tulasi discloses a system for testing a network device (Fig. 1, column 6, line 41-column 18) wherein an initial test message will include a predefined bit (setting a flag bit indicating the packet is to be processed and returned and not output to the network; column 19, lines 30-47, column 15, line 41-62, claim 2) that signals the network device to track a plurality of stages of processing of the plurality of messages by the network device (plural test parameters initiated for a single packet; column 12, line 34-47, column 13, line 4-26, column 16, line 49-column 17, line 2), to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrica’s system to include the initial message including a predefined bit that signals the network device to track a plurality of stages for processing the plurality of messages by the network device, to prevent the network device from forwarding of the plurality of messages to another device and tracking the plurality of stages for processing the initial message, as taught in combination with Tulasi, for the typical benefit simulating network traffic and generate test results without the need for complicated specialized testing components and ensuring that traffic is not output onto the network.

As to claim 2, Petrica and Tulasi disclose generating a subsequent message of the plurality of messages in the network conversation based on processing a previous message of the network conversation by the network device (multiple messages in a conversation, with different responses at each possible stage tested; see Petrica at Fig. 3A-B; paragraph 20, 23-25, 39-40, 43);

tracking the plurality of stages of processing the subsequent message of the network conversation by the network device in the test process (see Petrica at paragraph 23-25, 32 and Tulasi at column 16, line 49-column 17, line 24)

As to claim 3, Petrica and Tulasi disclose responsive to a determination that the network device drops one of the messages in the network conversation, ending the test process without generating further messages in the network conversation (hang or crash conditions causing the process to end as not_answered; see Petrica at paragraph 22, 32, 44, 45).

As to claim 4, Petrica and Tulasi disclose displaying processing results of the network device processing the plurality of messages in the network conversation with the plurality of stages (results output to the user; see Petrica at paragraph 23, 32 and Tulasi at column 16, line 49-column 17, line 24)).

As to claim 5, Petrica and Tulasi disclose wherein the test parameters indicate the network conversation by including a Layer 7 parameter associated with the network conversation based on a predefined template of the plurality of messages (user input setup values; see Petrica at paragraph 27-29 and see Tulasi at column 7, line 47-column 8, line 2).



As to claim 7, Petrica and Tulasi disclose wherein the plurality of stages for processing the plurality of messages of the network conversation by the network device includes one or more of ingress filter results, routing results, Network Address Translation (NAT) results, Deep Packet Inspection (DPI) results, user identity policy results, encryption/decryption results, access control policy results, or Layer 2 rewrite results (see Tulasi at column 12, line 34-47, column 13, line 4-26, column 16, line 49-column 17, line 24).

As to claim 8, Petrica disclose an apparatus (Fig. 1) comprising:
a network interface configured to communicate with a plurality of computing devices across one or more computer networks (network device for network communications, such as a router; paragraph 23);
a processor coupled to the network interface, the processor configured to process messages (paragraph 6, 23, 25); and
a test module configured to cause the processor to:
obtain test parameters for a test process of the apparatus (paragraph 22-24);
determine that the test parameters indicate a network conversation to test the apparatus, the network conversation including a plurality of messages (paragraph 24-27, 32);

provide the initial message to the processor (message provided to device under test, 114; paragraph 24-25, 32); and
track the processing of the initial message of the network conversation by the processor in the test process (analyzer, 117 comparing responses to expected results; paragraph 23-25, 32),
they fail to specifically disclose the initial message including a predefined bit that signals the network device to track a plurality of stages for processing the plurality of messages by the network device, to prevent the network device from forwarding of the plurality of messages to another device and tracking the plurality of stages for processing the initial message.
	In an analogous art, Tulasi discloses a system for testing a network device (Fig. 1, column 6, line 41-column 18) wherein an initial test message will include a predefined bit (setting a flag bit indicating the packet is to be processed and returned and not output to the network; column 19, lines 30-47, column 15, line 41-62, claim 2) that signals the network device to track a plurality of stages of processing of the plurality of messages by the network device (plural test parameters initiated for a single packet; column 12, line 34-47, column 13, line 4-26, column 16, line 49-column 17, line 2), to prevent the network device from forwarding of the plurality of messages to another device (setting a flag bit indicating the packet is to be processed and returned and not output to the network; column 19, lines 30-47, column 15, line 41-62, claim 2) and track the plurality of stages for processing the initial message (tracking results to routing 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrica’s system to include the initial message including a predefined bit that signals the network device to track a plurality of stages for processing the plurality of messages by the network device, to prevent the network device from forwarding of the plurality of messages to another device and tracking the plurality of stages for processing the initial message, as taught in combination with Tulasi, for the typical benefit simulating network traffic and generate test results without the need for complicated specialized testing components and ensuring that traffic is not output onto the network.

As to claim 9, Petrica and Tulasi disclose wherein the test module is further configured to cause the processor to:
generate a subsequent message of the plurality of messages in the network conversation based processing a previous message of the network conversation by the processor in the test process (multiple messages in a conversation, with different responses at each possible stage tested; see Petrica at Fig. 3A-B; paragraph 20, 23-25, 39-40, 43);
provide the subsequent message to the processor via the network interface (see Petrica at Fig. 3A-B; paragraph 20, 23-25, 32, 39-40, 43); and


As to claim 10, Petrica and Tulasi disclose wherein the test module is further configured to cause the processor to:
responsive to a determination that the processor drops one of the messages in the network conversation, end the test process without generating further messages in the network conversation (hang or crash conditions causing the process to end as not_answered; see Petrica at paragraph 22, 32, 44, 45).

As to claim 11, Petrica and Tulasi disclose wherein the test module is further configured to cause the processor to display processing results of the processor processing the plurality of messages in the network conversation with the plurality of stages (results output to the user; see Petrica at paragraph 23, 32 and Tulasi at column 13, line 4-26, column 16, line 49-column 17, line 24).

As to claim 12, Petrica and Tulasi disclose wherein the test parameters indicate the network conversation by including a Layer 7 parameter (see Tulasi at column 7, line 47-column 8, line 2).

As to claim 13, Petrica and Tulasi disclose wherein the plurality of stages for processing the plurality of messages of the network conversation by the network device 

As to claim 14, Petrica disclose a system (Fig. 1) comprising:
 a network device configured to process messages between computing devices on one or more computer networks (network device for network communications, such as a router; paragraph 23); and
a test module (paragraph 23-25) configured to:
obtain test parameters for a test process of the network device (paragraph 22-24);
determine that the test parameters indicate a network conversation to test the network device, the network conversation including a plurality of messages (paragraph 24-27, 32);
generate an initial message of the network conversation based on the test parameters (paragraph 24-25, 32);
provide the initial message to the network device (message provided to device under test, 114; paragraph 24-25, 32); and
track the processing of the initial message of the network conversation by the network device in the test process (analyzer, 117 comparing responses to expected results; paragraph 23-25, 32), they fail to specifically disclose the initial message 
	In an analogous art, Tulasi discloses a system for testing a network device (Fig. 1, column 6, line 41-column 18) wherein an initial test message will include a predefined bit (setting a flag bit indicating the packet is to be processed and returned and not output to the network; column 19, lines 30-47, column 15, line 41-62, claim 2) that signals the network device to track a plurality of stages of processing of the plurality of messages by the network device (plural test parameters initiated for a single packet; column 12, line 34-47, column 13, line 4-26, column 16, line 49-column 17, line 2), to prevent the network device from forwarding of the plurality of messages to another device (setting a flag bit indicating the packet is to be processed and returned and not output to the network; column 19, lines 30-47, column 15, line 41-62, claim 2) and track the plurality of stages for processing the initial message (tracking results to routing decisions, policy rules, intrusion detection; column 16, line 49-column 17, line 24) so as to simulate network traffic and generate test results without the need for complicated specialized testing components and without outputting any traffic onto the network (column 1, line 53-column 2, line 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrica’s system to include the initial message including a predefined bit that signals the network device to track a plurality of stages for processing the plurality of messages by the network device, to prevent the 

As to claim 15, Petrica and Tulasi disclose wherein the test module is further configured to:
generate a subsequent message of the plurality of messages in the network conversation based on processing a previous message of the network conversation by the network device in the test process (multiple messages in a conversation, with different responses at each possible stage tested; see Petrica at Fig. 3A-B; paragraph 20, 23-25, 39-40, 43);
provide the subsequent message to the network device (see Petrica at Fig. 3A-B; paragraph 20, 23-25, 32, 39-40, 43); and
track the plurality of stages for processing the subsequent message of the network conversation by the network device in the test process (see Petrica at paragraph 23-25, 32 and Tulasi at column 12, line 34-47, column 13, line 4-26, column 16, line 49-column 17, line 24).

As to claim 16, Petrica and Tulasi disclose wherein the test module is further configured to:


As to claim 17, Petrica and Tulasi disclose wherein the test module is further configured to display processing results of the network device processing the plurality of messages in the network conversation with the plurality of stages (results output to the user; see Petrica at paragraph 23, 32 and Tulasi at column 16, line 49-column 17, line 24).

As to claim 18, Petrica and Tulasi disclose wherein the test parameters indicate the network conversation by including a Layer 7 parameter (user input setup values; see Petrica at paragraph 27-29 and see Tulasi at column 7, line 47-column 8, line 2).

As to claim 19, Petrica and Tulasi disclose wherein the Layer 7 parameter is associated with the network conversation based on a predefined template for the plurality of messages (user input setup values; see Petrica at paragraph 27-29).

As to claim 20, Petrica and Tulasi disclose wherein the plurality of stages for processing the plurality of messages of the network conversation by the network device includes one or more of ingress filter results, routing results, Network Address Translation (NAT) results, Deep Packet Inspection (DPI) results, user identity policy 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/James R Sheleheda/           Primary Examiner, Art Unit 2424